Hamilton C.P. No. B0905088. This cause is pending before the court as a death-penalty appeal from the Court of Common Pleas of Hamilton County.
Upon review of the record in this ease, it appears that Volume 19 of the Transcript of Proceedings may contain an error. It appears to the court that pages 2036 through 2054 of Volume 19, which should contain the transcription of State’s Exhibit 39, are not an accurate transcription of State’s Exhibit 39.
It is therefore ordered, sua sponte, that counsel for appellant and appellee shall file within 30 days of the date of this entry either a joint certification that Volume 19 of the Transcript of Proceedings is accurate, or cause an amended accurate transcript to be filed if counsel determines that the transcript is not accurate.